THORNTON, J.
While the portions of the charge referred to on the argument as contravening the law would be erroneous standing alone and not qualified by other portions of the charge, yet, as the jury were told by the court that they were “the sole judges of the facts and the value of the testimony,” we cannot hold that there was any error in the charge for which the judgment should be reversed. Taking the whole charge together, we cannot perceive that the jury were misdirected or their functions in any manner invaded by the court. The court did not in its comments on the credit of the witnesses go beyond what is allowable, when the jury were at the same time directed that they were the sole judges of the facts and of the value of the testimony.
Judgment affirmed.
We concur; Ross, J.; McKee, J.; Myriek, J.